UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4049


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHAUN ISIAH-JEFFREY HINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cr-00076-MOC-1)


Submitted:   September 16, 2015             Decided:   October 23, 2015


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shaun Isiah-Jeffrey Hinson pleaded guilty to armed robbery,

in violation of 18 U.S.C. § 2113(a), (d) (2012); brandishing a

firearm during a crime of violence, in violation of 18 U.S.C.

§ 924(c)      (2012);       and        robbery,       in    violation         of     18   U.S.C.

§ 2113(a).         The district court sentenced Hinson to 84 months of

imprisonment for the robbery counts, and the statutory mandatory

minimum of 84 months of imprisonment for the firearm offense, to

run consecutively, and Hinson now appeals.                              Appellate counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      questioning         whether    the       Government       breached       the    plea

agreement         and   whether    the     district         court     erred    in     accepting

Hinson’s guilty plea to the firearm charge.                           Hinson filed a pro

se supplemental brief raising additional issues. *                                  Finding no

error, we affirm.

       Counsel first questions whether the Government breached the

plea       agreement      by     failing     to        move    for     a      departure      for

substantial assistance.                 As Hinson did not raise this issue in

the    district         court,    we    review       this     claim    for     plain      error.

Puckett      v.    United      States,     556       U.S.   129,    133-35         (2009).    To

establish plain error, Hinson must demonstrate that a clear or



       *
       We have reviewed the issues raised in Hinson’s pro se
supplemental brief and conclude they lack merit.



                                                 2
obvious defect occurred that affected his substantial rights and

that we should recognize the error because it “seriously affects

the     fairness,    integrity       or     public        reputation     of    judicial

proceedings.”        Id. at 135 (alterations and internal quotation

marks omitted).

      We construe a plea agreement pursuant to the principles of

contract interpretation.         United States v. Davis, 689 F.3d 349,

353 (4th Cir. 2012).          “[W]hile each party should receive the

benefit of its bargain, the government is bound only by the

promises it actually made to induce the defendant’s plea.”                           Id.

(internal quotation marks omitted).                   Here, as the Government

reserved the discretion to determine whether to seek a departure

based    on   substantial     assistance        in    the     plea     agreement,     we

conclude      that   Hinson    has        failed     to     demonstrate       that   the

Government breached the agreement.

      Counsel also questions whether the court erred in accepting

Hinson’s guilty plea to the firearm offense as Hinson now claims

that the firearm he possessed during the first robbery was not

real.      In the context of guilty pleas, Rule 11(b)(3) of the

Federal    Rules     of   Criminal    Procedure           explains    that    “[b]efore

entering judgment on a guilty plea, the court must determine

that there is a factual basis for the plea.”                         Fed. R. Crim. P.

11(b)(3).      Because Hinson did not object to the factual basis

for his plea before the district court, our review is for plain

                                            3
error.     United States v. Massenburg, 564 F.3d 337, 342 (4th Cir.

2009).      We conclude that the district court did not err in

accepting Hinson’s guilty plea, based on his stipulation to the

statement    of     facts    demonstrating        his    guilt    of    the    firearm

offense.

    We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.      This    court    requires     that    counsel    inform      Hinson,     in

writing,    of    the   right     to   petition    the    Supreme      Court    of   the

United States for further review.                  If Hinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Hinson.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented   in    the   materials       before   this    court      and

argument would not aid in the decisional process.



                                                                               AFFIRMED




                                          4